The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action

Claims 1, 2, 4-12, 14-20, and 22 have been examined.Claims 4, 14 and 22 have been objected to as containing allowable subject matter, yet dependent upon rejected base claims.
Claims 1, 2, 5-12 and 15-20 have been rejected.

Response to Arguments
The arguments submitted May 7, 2021 have been fully considered but are not persuasive.
	Applicant argues that Gendler does not disclose the telemetry push agent of claim 1 because the telemetry push agent resides within the distributed core perimeter, while the power management agent of Gendler is part of each core. The examiner respectfully disagrees.  
	The specification does not define a distributed core perimeter.  Applicant's Figure 1 appears to show the distributed core perimeter 30 as being a part of core 20a, and one might assume it is also a part of core 20b because it is distributed.  While the claims are read in view of the specification, it is improper to read limitations from the specification into the claims.  See MPEP 2111 and MPEP 2173.  The broadest reasonable interpretation of "a distributed core perimeter" is a logical enclosure or grouping that includes software running within distributed cores (thus within the perimeter) or near the cores (and thus in some kind of perimeter surrounding the cores).  
	Applicant argues that the power management agent of Gendler resides within the core, and thus telemetry data is sent among elements within the core and Gendler does not disclose a OOB telemetry manager in the core sending telemetry data to the telemetry push agent in the distributed core perimeter.  The examiner respectfully disagrees.  
	The broadest reasonable interpretation of "distributed core perimeter" includes elements within the cores, as described above.  For this reason the disclosure within Gendler of an agent within the cores pushing data to a manager within the cores does anticipate the claimed feature of "an OOB telemetry manager in the core" sending telemetry data to a telemetry agent.
	Further, software is defined by its functionality, and not limited by location. Claimed elements of "telemetry manager" and "telemetry push agent" may correspond to functionality that is found both within the core and outside the core. To traverse the anticipation rejection, Applicant would be better served by pointing out specific claim limitations that are not anticipated.  Arguments based on specific entity delineation or locations are generally ineffective when the claimed entities are software, which does not require any clear mapping of corresponding entities as long as the claimed functionality is addressed.




Allowable Subject Matter
Claims 4, 14 and 22 are objected to as containing allowable subject matter, yet dependent upon rejected base claims.Within each claim as a whole the examiner deems the novel subject matter to be that the telemetry messenger coordinates getting data using a dirty bit flag and sends an OOB telemetry address to a push agent.




Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gendler (US PG-Publication 2016/0231798).

As per claim 1, Gendler ('798) discloses an integrated circuit with technology for providing out-of-band (OOB) processor telemetry, the integrated circuit comprising: 	a processor comprising at least one core and a distributed core perimeter (Figure 1); 	a telemetry push agent in the distributed core perimeter (Figure 17 shows the Power Management 1720 being a part of each core 1712); and
	an OOB telemetry manager in the core to operate out of band (paragraph 139, communication between the PMA and the PMU is via a sideband path. Figure 17 shows report logic and accumulator logic within the core that exists outside the normal core operating band; this logic is interpreted as the telemetry manager) and to send telemetry data for the processor to the telemetry push agent (Figure 17, data is sent from the report logic and accumulator logic to the power management agent); and 
	telemetry counters in the core (Figure 16 elements 1616 are counters; paragraph 134 describes the counters being used to count events of various types); and 
	a distributed core register array (DCRA) in the processor (Figure 16 elements 1618 are accumulators for each counter); 
	wherein the telemetry push agent comprises control logic to (a) receive the telemetry data from the OOB telemetry manager (Figure 17, the PMA receives telemetry data from the reporter and accumulator logic) and (b) forward at least some of the telemetry data to in-band telemetry software (paragraph 28 describes how the 

As per claim 2, Gendler ('798) discloses an integrated circuit according to claim 1, wherein the telemetry push agent is configured to operate out of band (paragraph 135, the power management agent utilizes a sideband path).

As per claim 5, Gendler ('798) discloses an integrated circuit according to claim 1, wherein the DCRA comprises an array of registers that reside in the core (Figure 16 elements 1616 and 1618 are accumulators and counters, each of which generally require registers).

As per claim 6, Gendler ('798) discloses an integrated circuit according to claim 5, wherein the OOB telemetry manager is configured to:
	generate multiple telemetry entries, based on the collected telemetry data; and write each telemetry entry to a different register in the DCRA (Figure 16 shows that each counter 1616 is written to a different accumulator register 1618; the telemetry data is for a particular time period, as in paragraph 111).


	the core further comprises telemetry counters (Figure 16 elements 1616 are counters); and
	the OOB telemetry manager comprises:
	a telemetry collector to operate out of band, to read raw telemetry data from the telemetry counters, and to generate collected telemetry data based on the raw telemetry data (Figure 16 and paragraph 134, the core contains counters 1616 which record metrics from the core); and
	a telemetry messenger to operate out of band, to generate a telemetry packet based on the collected telemetry data, and to send the telemetry packet to the telemetry push agent (paragraph 128, monitored data is accumulated in the accumulators before being sent to the PMA).

As per claim 8, Gendler ('798) discloses an integrated circuit according to claim 7, further comprising:
	a telemetry configuration register in the processor (paragraph 52, a set of MSRs are used to configure power limit information; Figure 17 also shows that the system utilizes a threshold control register); and
	wherein the telemetry collector is configured to determine what kinds of telemetry data to collect, based at least in part telemetry configuration data from the telemetry configuration register (paragraph 116, accumulator update rate is a parameter based on 

As per claim 9, Gendler ('798) discloses an integrated circuit according to claim 1, wherein:
	the core comprises a first core (Figure 16);
	the OOB telemetry manager comprises a first OOB telemetry manager to send telemetry data for the first core to the telemetry push agent (Figure 17, data is sent to from the report logic and accumulator logic to the power management agent); and the integrated circuit further comprises a second core with a second OOB telemetry manager to operate out of band and to send telemetry data for the second core to the telemetry push agent (paragraph 133 and Figure 16, core 1612 is an exemplary core of multiple cores; each sends data to the power management agent and from there to a power management unit).

As per claims 10, 11 and 12, these claims recite limitations found in claims 1, 1 and 2, respectively, and are respectively rejected on the same grounds as claims 1, 1, and 2.

As per claims 15-18, these claims recite limitations found in claims 5-8, respectively, and are respectively rejected on the same grounds as claims 5-8.

As per claims 19 and 20, these claims recite limitations found in claims 1 and 2, respectively, and are respectively rejected on the same grounds as claims 1-3.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newly cited reference Gendler 2018/0095881 teaches remote register writing via updating a dirty bit and waiting for an acknowledgement.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.